As filed with the Securities and Exchange Commission on September 8, 2015 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SIGMA DESIGNS, INC. (Exact name of registrant as specified in its charter) California (State or other jurisdiction of incorporation or organization) 94-2848099 (I.R.S. Employer Identification No.) 47467 Fremont Blvd. Fremont, California (Address of principal executive offices) (Zip Code) 2015 Employee Stock Purchase Plan 2015 Stock Incentive Plan (Full title of the plans) Thinh Q. Tran President and Chief Executive Officer Sigma Designs, Inc. 47467 Fremont Blvd. Fremont, California (Name and address agent for service) (510) 897-0200 (Telephone number, including area code, of agent for service) Copy to: James J. Masetti, Esq. Pillsbury Winthrop Shaw Pittman LLP 2550 Hanover Street Palo Alto, CA94304 (650) 233-4500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer☐ Accelerated filer☑ Non-accelerated filer☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ CALCULATION OF REGISTRATION FEE Title of Securities To Be Registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock, no par value: To be issued under the 2015 Employee Stock Purchase Plan $8.73 (2) $30,555,000 (4) To be issued under the 2015 Stock Incentive Plan $10.26 (3) $30,780,000 (5) Total Pursuant to Rule 416(a) under the Securities Act of 1933 (the “Securities Act”), this registration statement also covers an indeterminate number of additional shares of common stock (and related preferred stock purchase rights) to be offered or sold pursuant to the above-named plans that may be issued as a result of the anti-dilution and other adjustment provisions therein by reason of certain corporate transactions or events, including any stock dividend, stock split, recapitalization or other similar transaction effected without the receipt of consideration which results in an increase in the number of the registrant’s outstanding shares of common stock. In addition, the number of shares available for issuance under the 2015Stock Incentive Planmay be increased from time to time by shares of common stock subject to outstanding awards under the registrant’s 2001 Stock Plan (the “2001 Plan”), and Amended and Restated 2009 Stock Incentive Plan (the “2009 Plan” and together with the 2001 Plan, the “Prior Plans”)that terminate prior to exercise and would otherwise be returned to the share reserves under the Prior Plans up to a maximum of 5,000,000 shares. Represents 85% of the average of the high and low prices of the common stock as reported on the Nasdaq Global Market on September 4, 2015. Represents the average of the high and low prices of the common stock as reported on the Nasdaq Global Market onSeptember 4, 2015. Computed in accordance with Rule457(h)under the Securities Act solely for the purpose of calculating the registration fee on the basis of 85% of the average of the high and low prices of the common stock as reported on the Nasdaq Global Market on September 4, 2015. Pursuant to the 2015 Employee Stock Purchase Plan, the purchase price of common stock will be at least 85% of the lower of the fair market value of the common stock on the first trading day of the offering period or on the exercise date. Computed in accordance with Rules 457(c) and (h)under the Securities Act, solely for the purpose of calculating the total registration fee. The aggregate offering price and amount of registration fee have been computed based on the average of the high and low prices of the common stock as reported on the Nasdaq Global Market on September 4, 2015. The Registration Statement shall become effective upon filing in accordance with Rule 462 under the Securities Act. 2 PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The information specified in Item1 and Item2 of PartI of FormS-8 is omitted from this Registration Statement on FormS-8(the “Registration Statement”) in accordance with the provisions of Rule428 under the Securities Act of 1933, as amended (the “Securities Act”), and the introductory note to PartI of FormS-8. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3: Incorporation of Documents by Reference The following documents filed by the Registrant with the Securities and Exchange Commission (the “Commission”) are hereby incorporated by reference in this Registration Statement: (a) The Registrant’s Annual Report on Form 10-K for the fiscal year ended January 31, 2015, filed with the Commission on April 15, 2015 (as amended on June 1, 2015). (b) The Registrant’s Quarterly Report on Form10-Q for the quarter ended May 2, 2015, filed with the Commission on June 9, 2015. (c) The Registrant’s Current Reports on Form8-K filed with the Commission onMarch 20, 2015; April 14, 2015; July 16, 2015; and August 24, 2015. (d) The description of the Registrant’s Common Stock contained in the Registration Statement on Form 8-A as filed with the Commission on November 3, 1986, including any amendment or report filed for the purpose of updating such description. In addition, all documents filed by the Registrant pursuant to Sections13(a), 13(c), 14 and 15(d) of the Exchange Act of 1934, as amended (excluding any portions thereof furnished by the Registrant, including but not limited to information furnished under Item 2.02 and Item 7.01 and any exhibits relating to Item 2.02 or Item 7.01 furnished under Item 9.01 of Form 8-K and any certification required by 18 U.S.C. § 1350), on or after the date of this Registration Statement, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be a part hereof from the date of filing of such documents. Any statement contained in this Registration Statement or in a document incorporated by reference in this Registration Statement shall be deemed to be modified or superseded for purposes of this Registration Statement to the extent that a statement contained in this Registration Statement or in any subsequently filed document that is deemed to be incorporated by reference in this Registration Statement modifies or supersedes such statement. Item4. Description of Securities. Not applicable. Item5. Interests of Named Experts and Counsel. The validity of the shares of common stock offered hereby has been passed upon for the Registrant by Pillsbury Winthrop Shaw Pittman LLP, Palo Alto, California. 3 Item6. Indemnification of Directors and Officers. Section317 of the California Corporations Code provides for the indemnification of officers, directors and other corporate agents in terms sufficiently broad to indemnify such persons under certain circumstances for liabilities (including reimbursement for expenses incurred) arising under the Securities Act of 1933, as amended. Our articles of incorporation and bylaws provides for indemnification of our directors and officers to the extent and under the circumstances permitted by the California Corporations Code. The Registrant also maintains insurance policies that insure its officers and directors against certain liabilities. Item7. Exemption From Registration Claimed. Not applicable. Item 8: Exhibits. Exhibit No. Description Opinion of Pillsbury Winthrop Shaw PittmanLLP. Consent of Armanino LLP, independent registered public accounting firm. Consent of Pillsbury Winthrop Shaw Pittman LLP (included in Exhibit5.1). Power of Attorney (contained on signature page hereto). Sigma Designs, Inc. 2015 Employee Stock Purchase Plan (incorporated by reference to Exhibit 10.1 filed with the Registrant's Current Report on Form 8-K filed on August 24, 2015). Sigma Designs, Inc. 2015 Stock Incentive Plan (incorporated by reference to Exhibit 10.2 filed with the Registrant's Current Report on Form 8-K filed on August 24, 2015). 4 Item 9 : Undertakings. (a)The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)to include any prospectus required by Section 10(a)(3) of the Securities Act; (ii)to reflect in the prospectus any facts or events arising after the effective date of the Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement. Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective Registration Statement; and (iii)to include any material information with respect to the plan of distribution not previously disclosed in the Registration Statement or any material change to such information in the Registration Statement; provided , however , that clauses (1)(i) and (1)(ii) above do not apply if the information required to be included in a post-effective amendment by those clauses is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section13 or Section 15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered that remain unsold at the termination of the offering. (b)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Exchange Act) that is incorporated by reference into this Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 5 SIGNATURES Pursuant to the requirements of the Securities Act, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in Fremont, State of California, on the 8th day of September, 2015. SIGMA DESIGNS, INC. By /s/ Thinh Q. Tran Thinh Q. Tran President and Chief Executive Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Thinh Q. Tran and Elias N. Nader and each of them, his true and lawful attorneys-in-fact and agents, each with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments, to this Registration Statement on FormS-8, and to file the same, with exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that each of said attorneys-in-fact and agents, or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Thinh Q. Tran President, Chief Executive Officer and Director September 8, 2015 Thinh Q. Tran (Principal Executive Officer) /s/ Elias N. Nader Chief Financial Officer and Secretary September 8, 2015 Elias N. Nader (Principal Financial andAccounting Officer) /s/ Tor Braham Director September 8, 2015 Tor Braham /s/ J. Michael Dodson Lead Independent Director September 8, 2015 J. Michael Dodson Director September 8, 2015 Martin Manniche /s/ Pete Thompson Director September 8, 2015 Pete Thompson 6 INDEX TO EXHIBITS Exhibit No. Description Opinion of Pillsbury Winthrop Shaw PittmanLLP. Consent of Armanino LLP, independent registered public accounting firm. Consent of Pillsbury Winthrop Shaw Pittman LLP (included in Exhibit5.1). Power of Attorney (contained on signature page hereto). Sigma Designs, Inc. 2015 Employee Stock Purchase Plan (incorporated by reference to Exhibit 10.1 filed with the Registrant's Current Report on Form 8-K filed on August 24, 2015). Sigma Designs, Inc. 2015 Stock Incentive Plan (incorporated by reference to Exhibit 10.2 filed with the Registrant's Current Report on Form 8-K filed on August 24, 2015).
